Citation Nr: 0421376	
Decision Date: 08/04/04    Archive Date: 08/09/04

DOCKET NO.  95-07 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bursitis/tendonitis 
of the left shoulder, secondary to service-connected 
residuals gunshot wound to the right hand.  

2.  Entitlement to service connection for carpal tunnel 
syndrome, left wrist, secondary to service-connected 
residuals gunshot wound to the right hand.  

3.  Entitlement to an increased rating for service-connected 
residuals gunshot wound to the right hand, currently rated as 
30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel
INTRODUCTION

The veteran had active service from June 1972 to June 1974.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal as a result of a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, in April 1994.  The matter was 
remanded by the Board in July 1998 and is now again before 
the Board for disposition.  

The issue of entitlement to an increased rating for service-
connected residuals gunshot wound to the right hand with 
weakness and limitation of motion of the fingers is addressed 
in the REMAND portion of the decision below.


FINDINGS OF FACT

1.  The veteran does not currently have bursitis/tendonitis 
of the left shoulder related to service, or to his service-
connected residuals gunshot wound to the right hand.    

2.  The veteran does not currently have carpal tunnel 
syndrome of the left wrist related to service, or to his 
service-connected residuals gunshot wound to the right hand.    


CONCLUSIONS OF LAW

1.  Bursitis/tendonitis of the left shoulder was not incurred 
in or aggravated in service and is not proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2003).     

2.  Carpal tunnel syndrome of the left wrist was not incurred 
in or aggravated in service and is not proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2003).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

					I.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  
This law eliminates the concept of a well-grounded claim and 
redefines the obligations of VA with respect to the duty to 
provide notice and assistance.        

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted 
recently.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  The regulations add nothing of substance to the 
new law, and the Board's consideration of the regulations 
does not prejudice the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b).  Here, an August 2003 
letter from the RO to the veteran informed him of what the 
evidence must show in order to warrant entitlement to service 
connection.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159.  The Court of Appeals 
for Veterans Claims (CAVC) has emphasized that the provisions 
of the VCAA impose new notice requirements on the part of VA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id.
  
The August 2003 RO letter informed the veteran that VA had 
received his service medical records and VA examination 
report dated in July 2000.  The letter also informed him that 
VA was responsible for getting VA examination reports and VA 
treatment reports and that VA would make reasonable efforts 
to help him get any evidence of which he informed VA.  The 
letter stated, though, that the veteran had to give VA enough 
information about such records to enable VA to request them 
for him from the person or agency that had the records.  
Additionally, the letter stated that VA would assist him by 
providing a medical examination or getting a medical opinion 
if it was decided such was necessary to make a decision on 
his claim.    

The Board notes that a June 2003 VCAA letter sent from the RO 
to the veteran was returned as undeliverable.  However, the 
August 2003 letter was sent to an updated address and was not 
returned as undeliverable.  As such, absent evidence that the 
veteran did not receive this letter, the Board concludes that 
it was delivered and received by the veteran.  

In addition, the statement of the case (SOC), issued in 
February 2004, reiterated the above-described duties, stating 
that provided certain criteria were met, VA would make 
reasonable efforts to help him to obtain relevant records 
necessary to substantiate his claims, to include developing 
for all relevant records not in the custody of a Federal 
department or agency, see 38 C.F.R. § 3.159(c)(1) (2003), to 
include records from State or local governmental sources, 
private medical care providers, current or former employers, 
and other non-Federal government sources.  He was further 
advised that VA would make efforts to obtain records in the 
custody of a Federal department or agency.  See 38 C.F.R. 
§ 3.159(c)(2) (2003).  Finally, he was notified that VA would 
obtain his service medical records and other relevant records 
pertaining to his active duty that are held or maintained by 
a governmental entity, records of relevant medical treatment 
or examination at VA health care facilities or at the expense 
of VA, and any other relevant records held by any Federal 
department or agency which he adequately identifies and 
authorizes VA to obtain.  See 38 C.F.R. § 3.159(c)(3) (2003).  
Here, the veteran has not referenced any records that have 
not been obtained and considered in conjunction with the 
veteran's claims on appeal.  Given the foregoing, the Board 
finds that VA has complied with its duty to notify the 
appellant of the duties to obtain evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).     

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  For instance, the February 2004 
SSOC included the language of 38 C.F.R. § 3.159(b)(1).  The 
August 2003 VCAA notice, combined with the supplemental 
statement of the case, clearly complies with the section 5103 
content requirements, to include 38 C.F.R. § 3.159(b)(1).  
See also VAOPGCPREC 7-2004.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

The Court in Pelegrini held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  However, 
assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified above.  

Accordingly, in the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Further 
development and further expending of VA's resources is not 
warranted.

			II.  Secondary Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Additionally, secondary service connection may be granted for 
a disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2002); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling Leopoldo v. 
Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  Where proximate causation of the underlying 
non service-connected disability is not shown, secondary 
service connection may still be established for disability 
resulting from aggravation of a non service-connected 
disability by a service-connected disability or disabilities.  
See Allen, supra.

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Here, the veteran is claiming entitlement to service 
connection for bursitis/tendonitis of the left shoulder and 
entitlement to service connection for carpal tunnel syndrome, 
both secondary to service-connected residuals gunshot wound 
to the right hand with weakness and limitation of motion of 
the fingers.

The veteran's service medical records are negative as to 
complaints regarding, or diagnoses of, bursitis/tendonitis of 
the left shoulder or carpal tunnel syndrome of the left 
wrist.   

A December 1983 report from Jacksonville Neurological 
Associates noted normal nerve conduction velocities of the 
left arm.  An April 1989 VA progress note reported that the 
veteran complained that his left hand hurt so bad that he 
could not sleep.  He was diagnosed with chronic pain 
syndrome.  

VA outpatient records disclose that the veteran was seen in 
October 1990 complaining of pain in both hands.  The 
assessment was suspected carpal tunnel syndrome left wrist.  
The veteran was seen in May 1993 with findings of bursitis 
and tendonitis of the left upper extremity and severe carpal 
tunnel syndrome of the left hand.  Another May 1993 medical 
report noted that there was a positive Tinel's sign left 
wrist.  He was noted to have pain on flexion and abduction, 0 
to 45 degrees external rotation, which was limited by pain.  
The impression was carpal tunnel syndrome and probable 
tendonitis of the left shoulder.  In June 1993, it was 
reported that as a result of the injury to his right hand, he 
had been compensating using his left arm. The assessment was 
carpal tunnel syndrome.  A June 1993 VA medical report 
diagnosed left carpal tunnel syndrome.  A July 1993 medical 
report noted that the veteran complained of severe left 
shoulder pain.  The assessment was acute biceps tendonitis.  
A mental health clinic note dated in October 1993 stated that 
the right hand was limited by the service-connected injury, 
and that the veteran worked with the left hand, which had 
resultant damage.  He was referred to the orthopedic clinic 
in October 1993 because he had overcompensated with the left 
arm in his work and now could not work with left shoulder and 
left wrist pain resulting from compensation overuse relating 
to the service-connected injury.

The veteran received a VA examination in March 1994.  The 
examiner stated that the claims folder was not available.  
The examiner diagnosed a history of carpal tunnel syndrome 
secondary to the residuals of a gunshot wound of the right 
hand. There were no findings concerning the left shoulder.  
The examiner made reference to an examination of the nerves 
that was to be completed at Gainesville VA Medical Center.  
The record reflects that a peripheral nerves examination was 
ordered, but that it was canceled when the veteran failed to 
report. 

A January 1995 medical report from Dr. Harvey Liebeskind 
diagnosed possible carpal tunnel syndrome, but did not 
indicate in which wrist.  

In a July 2000 VA examination report, the examiner diagnosed 
residuals of gunshot wound of the right hand with chronic 
pain.  He also stated that the veteran had some symptoms of a 
carpal tunnel syndrome and that he was to be rechecked with a 
nerve conduction study.  There was no apparent atrophy, nor 
was there any neurologic or vascular component to this pain.  
Both hands were noted to be large and symmetric and that 
examiner stated that he did not see the swelling of soft 
tissue noted on X-ray.  The examiner stated that the veteran 
reported having left shoulder pain seven or eight years ago, 
but that the pain had passed.  It was reported that there was 
still some residual loss of motion.  The examiner stated that 
the veteran was not complaining about his shoulder at the 
time of the examination and that a 1997 shoulder X-ray was 
negative.  Examination revealed a normal-appearing shoulder 
with no tenderness.  He was able to abduct the left shoulder 
100 degrees and the right shoulder 160 degrees.  Forward 
elevation was 100 degrees on the left and 180 degrees on the 
right.  He was able to touch the opposite shoulder anteriorly 
with either hand.  The diagnosis was residuals of left 
shoulder injury with some loss of motion, but probably not 
significant.  He was noted to be right-handed by history and 
it was stated that the pain did interfere with his 
functioning.  However, the examiner stated that this was 
entirely unrelated to the right hand injury and is not an 
aggravating factor.  It was noted that the claims folder had 
been reviewed.         

The examiner did not discuss the veteran's left wrist 
condition as was directed by the July 1998 Board Remand.  In 
this regard, the veteran failed to report for two subsequent 
VA examinations.  A review of the record reveals that the RO 
sent letters to the veteran on October 8, 2003, and December 
15, 2003, which informed him of the consequences of failing 
to report for such examinations in conjunction with claims 
for service connection.  Specifically he was informed that, 
under 38 C.F.R. § 3.655, failing to report would result in 
the claim being rated based on the evidence of record.  

The Board finds that the preponderance of the evidence is 
against the veteran's claims that he suffers from 
bursitis/tendonitis of the left shoulder and carpal tunnel 
syndrome of the left wrist which are attributable to his 
service-connected right hand disability.      

The Board acknowledges the 1993 VA medical reports which 
state that as a result of the injury to his right hand he had 
been compensating using his left arm.  The Court in LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995) stated that 
"[e]vidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute 'competent 
medical evidence.'"  The Court stated further that "a bare 
transcription of a lay history is not transformed into 
'competent medical evidence'" merely because the transcriber 
happens to be a medical professional.  Id. at 409 (citing 
Layno v. Brown, 6 Vet. App. 465, 469).  As mentioned above, 
the examiner in the July 2000 failed to discuss whether the 
veteran's service-connected right hand disability caused or 
aggravated his left hand disability.  As was also mentioned 
above, the veteran failed to appear for two subsequent VA 
examinations.  Thus, the record does not contain a competent 
medical opinion regarding whether the veteran's left hand 
condition was either caused or aggravated by his service-
connected right hand condition.  The examiner in the July 
2000 VA examination report did diagnose residuals of left 
shoulder injury with some loss of motion, but probably not 
significant.  However, the examiner stated that this was 
entirely unrelated to the right hand injury and is not an 
aggravating factor.  Accordingly, the veteran's claims must 
be denied.   

The Board has considered the veteran's statements submitted 
in support of his argument that he has bursitis/tendonitis of 
the left shoulder and carpal tunnel syndrome of the left 
wrist secondary to his service-connected right hand 
disability that should be service connected.  His statements 
are not competent evidence of a diagnosis, nor are they 
competent evidence of a nexus between the claimed conditions 
and his service-connected right hand disability.  Although 
lay evidence is acceptable to prove the occurrence of an 
injury during active duty or symptomatology over a period of 
time when such symptomatology is within the purview of or may 
be readily recognized by lay persons, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Accordingly, the veteran's claims must be denied.  
   
In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for bursitis/tendonitis of 
the left shoulder, secondary to service-connected residuals 
gunshot wound to the right hand, is denied. 

Entitlement to service connection for carpal tunnel syndrome, 
left wrist, secondary to service-connected residuals gunshot 
wound to the right hand, is denied.  


REMAND

As part of the July 1998 Board Remand, the RO was directed to 
schedule the veteran for an appropriate examination to assess 
all residuals of the service-connected gunshot wound of the 
right hand and to determine the diagnosis and etiology of any 
current left shoulder or left wrist disorders.  The RO was 
further directed to notify him of the potentially adverse 
consequences of failing to report for any scheduled 
examination under 38 C.F.R. § 3.655.

The U.S. Court of Appeals for Veterans Claims (Court) has 
indicated that a remand by the Board confers on the veteran, 
as a matter of law, the right to compliance with the remand 
orders.  The Court further indicated that it constitutes 
error on the part of the Board to fail to insure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  In this case, 
unfortunately, it does not appear that the Board's 
instructions in its July 1998 remand were fully carried out, 
as the veteran still has not been fully informed of the 
consequences of failing to report for any scheduled 
examination under 38 C.F.R. § 3.655.  Specifically, the 
veteran has not been informed that when a claimant fails to 
report for an examination scheduled in conjunction with a 
claim for increase, the claim shall be denied.  See 38 C.F.R. 
§ 3.655(b).
   
Additionally, the veteran's representative requested in its 
May 2004 brief that the veteran be given another opportunity 
to report for an examination.  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is again 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC for the following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-
32 (August 29, 2001) (codified at 38 
C.F.R. § 3.159).  In this regard, the RO 
is to send a letter to the veteran 
informing him of VA's statutory duty to 
assist him to assist him in obtaining the 
evidence necessary to substantiate his 
claim and, additionally,  request that he 
submit any pertinent evidence in his 
possession pertaining to his claim.  The 
RO should ensure that the letter is in 
compliance with VA's obligations under 
the VCAA as interpreted by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  Schedule the veteran for an 
appropriate examination to assess all 
residuals of the service-connected 
gunshot wound of the right hand.  Notify 
him of the potentially adverse 
consequences of failing to report for any 
scheduled examination under 38 C.F.R. § 
3.655.

The examination report of the right hand 
is to include a description of any scars 
associated with the gunshot wound or the 
surgery on the index finger in service; a 
discussion of any limitation of motion, 
loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
incoordination, or uncertainty of 
movement associated with the gunshot 
wound; and a description of any nerve or 
muscle damage associated with the gunshot 
wound residuals.  The right hand 
disability is currently evaluated in part 
on limitation of motion, and the examiner 
should address whether pain significantly 
limits functional ability during flare- 
ups or when the joint is used repeatedly 
over a period of time.  The examiner 
should determine whether the joint 
exhibits weakened movement, excess 
fatigability or incoordination.  If 
feasible, this determination should be 
expressed in terms of additional range of 
motion loss due to any pain, weakened 
movement, excess fatigability or 
incoordination.

Affected nerves or muscles should be 
identified. Scars should be fully 
described, to include whether there is 
any tenderness, pain, ulceration, keloid 
formation, or limitation of function of 
the part affected.

The examiner must be provided the claims 
folder to review in connection with the 
examination and is asked to indicate in 
the examination report that the claims 
folder has been reviewed.  The examiner 
is asked to distinguish, to the extent 
possible, any effects of the service-
incurred gunshot wound from the non-
service connected post-service injuries 
to the third, fourth, and fifth fingers, 
palm, and wrist of the right hand 
incurred in October 1983, to include 
subsequent surgery for carpal tunnel 
release on the right in February 1984.  
Any special tests that are necessary to 
evaluate the disability are to be 
ordered, completed, and reviewed by the 
examiner before submission of the 
examination report.  The claims folder 
and a copy of this REMAND must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  The 
examination report should reflect that 
such a review was conducted.  All 
clinical findings and opinions, and the 
bases therefor, should be set forth.

3.  The RO should then readjudicate the 
claim, to include considering whether the 
veteran's claim should be submitted for 
extraschedular consideration.  
Thereafter, if the claim on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



